Exhibit 10.1
TAX DISAFFILIATION AGREEMENT
     THIS TAX DISAFFILIATION AGREEMENT (this “Agreement”), dated as of July 2,
2008 is by and among Fidelity National Information Services, Inc. (“FIS”), a
Georgia corporation and Lender Processing Services, Inc., a Delaware corporation
and wholly owned subsidiary of FIS (“LPS”).
     WHEREAS, FIS is the common parent of the affiliated group of corporations
within the meaning of section 1504(a) of the Internal Revenue Code of 1986, as
amended (the “Code”);
     WHEREAS, as set forth in the Contribution and Distribution Agreement dated
as of June 13, 2008 by and between LPS and FIS (the “Distribution Agreement”),
FIS will transfer to LPS certain assets and liabilities in exchange for shares
of LPS and LPS Securities (the “Contribution”);
     WHEREAS, FIS will distribute all of the shares of LPS common stock it holds
on the date of the execution and delivery of the Distribution Agreement (the
“Distribution Date”) in a transaction (the “Distribution”) that FIS and LPS
intend to qualify as a tax-free reorganization and distribution pursuant to
sections 368(a)(1)(D) and 355 of the Code;
     WHEREAS, FIS will exchange LPS Securities for outstanding term loan
indebtedness of FIS held by certain financial institutions in an exchange FIS
intends to be tax-free to it pursuant to section 361(c) of the Code (the “Debt
Exchange”); and
     WHEREAS, in connection with the Distribution the parties hereto desire to
enter into this Agreement, setting forth their agreement with respect to certain
Tax matters from and after the Distribution Date.
     NOW THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
SECTION 1. DEFINITIONS.

1.1   In General. For purposes of this Agreement, the following terms shall have
the respective meanings set forth below:

     “Acquisition” means any acquisition of FIS stock or LPS stock, as
applicable (including without limitation a stock redemption) or issuance of FIS
stock or LPS stock, as applicable, excluding (a) the issuance of stock by LPS in
connection with the Contribution; (b) the distribution of LPS stock in the
Distribution; and (c) any acquisition of stock that qualifies under sections
1.355-7(d)(7), (8), or (9) of the Treasury Regulations or any successor thereto.

 



--------------------------------------------------------------------------------



 



     “Adverse Consequences” means damages, penalties, fines, costs, expenses
(including professional fees and expenses), amounts paid in settlement,
liabilities, obligations, liens, and losses, including any such amounts arising
out of or related to claims asserted against LPS or FIS by any shareholder
participating in the Distribution; provided that Adverse Consequences shall not
include any indirect, special, consequential, or punitive damages.
     “After-Tax Basis” means that, for purposes of determining the amount of the
Indemnified Liability, the amount of any Tax, Tax Loss, or Adverse Consequences
shall be determined net of any Tax Benefit derived by the Indemnitee as the
result of sustaining such Tax, Tax Loss, and Adverse Consequences and increased
by the amount of any Tax Detriment incurred by the Indemnitee as the result of
its receipt, or right to receive, such indemnification payment, so that the
Indemnitee is put in the same net after-Tax economic position as if it had not
incurred such Tax, Tax Loss, or Adverse Consequences.
     “Affiliated Company” means any and every corporation that has a common
parent that holds directly or indirectly 80% or more of the voting power and
value of such corporation within the meaning of section 1504(a) of the Code.
     “Agreement” has the meaning set forth in the Preamble hereto.
     “Arbitrator” has the meaning set forth in Section 8.5(c) of this Agreement.
     “Audit” includes any audit, assessment of Taxes or other examination by any
Tax Authority, proceeding, or appeal of such a proceeding relating to Taxes,
whether administrative or judicial, including proceedings relating to competent
authority determinations.
     “Business Day” means any day, other than a Saturday or Sunday, or a day on
which banking institutions are authorized or required by law or regulation to
close in Jacksonville, Florida, or New York, New York.
     “Code” has the meaning set forth in the Recitals to this Agreement.
     “Combined Group” means a group of two or more members that file a Combined
Return.
     “Combined Return” means any Tax Return with respect to Combined State/Local
Tax filed on a consolidated, combined, unitary or other similar basis.
     “Combined State/Local Tax” means the state or local Tax liability
determined on a consolidated, combined or unitary basis.
     “Consolidated Federal Tax” means the Federal Income Tax liability of a
Consolidated Group determined on a consolidated basis.

2



--------------------------------------------------------------------------------



 



     “Consolidated Group” means a group of one or more Affiliated Companies that
files a Consolidated Return.
     “Consolidated Item” has the meaning set forth in Paragraph 1(b)(i) of
Schedule I.
     “Consolidated Return” means any Tax Return with respect to Federal Income
Taxes filed on a consolidated basis pursuant to section 1501 of the Code.
     “Contest” means any Audit or claim for refund involving any Taxes with
respect to a Pre-Distribution Period.
     “Contribution” has the meaning set forth in the Recitals to this Agreement.
     “Controlling Party” has the meaning set forth in Section 6.2(d) of this
Agreement.
     “Credit” has the meaning set forth in Paragraph 3 of Schedule I.
     “Debt Exchange” has the meaning set forth in the Recitals to this
Agreement.
     “Dispute” has the meaning set forth in Section 8.5(a) of this Agreement.
     “Dissolving Companies” means the companies listed in Schedule III to this
Agreement.
     “Distribution” has the meaning set forth in the Recitals to this Agreement.
     “Distribution Agreement” has the meaning set forth in the Recitals to this
Agreement.
     “Distribution Date” has the meaning set forth in the Recitals to this
Agreement.
     “Federal Income Tax” means any Tax imposed under Subtitle A of the Code
(including the Taxes imposed by sections 11, 55, and 1201(a) of the Code), and
any interest, addition to Tax, or penalties applicable or related thereto, and
any other income-based U.S. federal tax which is hereinafter imposed upon
corporations.
     “Filing Group” means either (a) the FIS Group, if the Filing Party is a
member of the FIS Group, or (b) the LPS Group, if the Filing Party is a member
of the LPS Group.
     “Filing Party” means, (a) with respect to any Consolidated Return or
Combined Return, the party that is required to file such a Tax Return under
Section 2.2 of this Agreement, and (b) with respect to any Separate Return, the
party that is required to file such Tax Return under applicable law.

3



--------------------------------------------------------------------------------



 



     “Final Determination” means with respect to any issue (a) a decision,
judgment, decree or other order by the United States Tax Court or any other
court of competent jurisdiction that has become final and unappealable, (b) a
closing agreement under section 7121 of the Code or a comparable provision of
any state, local, or foreign Tax law that is binding against the Service or any
other Taxing Authority, (c) any other final settlement with the Service or other
Tax Authority, or (d) the expiration of an applicable statute of limitations.
     “FIS” has the meaning set forth in the Preamble to this Agreement.
     “FIS Combined Returns” means any Combined Return with respect to which FIS
or any member of the FIS Group is the common Parent of the Combined Group.
     “FIS Consolidated Return” means any Consolidated Return with respect to
which FIS is the common parent of the Consolidated Group.
     “FIS Group” means FIS and any Affiliated Company of which FIS is the common
parent corporation and any corporation which may be, or may become, a member of
such group from time to time, other than any corporation that is a member of the
LPS Group.
     “FIS Returns” means all FIS Consolidated Returns, all FIS Combined Returns,
and any Separate Return required to be filed by any member of the FIS Group.
     “Hypothetical Tax” has the meaning set forth in Paragraph 1 of Schedule I.
     “Indemnified Liability” means any liability which is imposed upon or
incurred by an Indemnitee against which such Indemnitee is indemnified and held
harmless under this Agreement.
     “Indemnifying Party” means any person that is required to indemnify and
hold harmless any Indemnitee under this Agreement.
     “Indemnitee” means person that incurs a liability that is subject to
indemnification under this Agreement.
     “LPS” has the meaning set forth in the Preamble to this Agreement.
     “LPS Capital Transactions” has the meaning set forth in Section 5.2(c) of
this Agreement.
     “LPS Capital Transactions Process” has the meaning set forth in
Section 5.2(c) of this Agreement.
     “LPS Combined Returns” means any Combined Return with respect to which LPS
or any member of the LPS Group is the common parent of the Combined Group.

4



--------------------------------------------------------------------------------



 



     “LPS Group” means LPS and any Affiliated Company of which LPS is the common
parent corporation and any corporation which may be, or may become, a member of
such group from time to time.
     “LPS Return” means any Tax Return that is an LPS Combined Return or any
Separate Return that is required to be filed by any member of the LPS Group.
     “LPS Securities” means the LPS securities received by FIS in the
Contribution.
     “Merged Companies” means the companies listed in Schedule IV to this
Agreement.
     “Non-Controlling Party” has the meaning set forth in Section 6.2(d)(i) of
this Agreement.
     “Non-Filing Group” means either (a) the LPS Group, if the Filing Party is a
member of the FIS Group, or (b) the FIS Group, if the Filing Party is a member
of the LPS Group.
     “Non-Filing Party” means either (a) LPS, if the Filing Party is a member of
the FIS Group, or (b) FIS, if the Filing Party is a member of the LPS Group.
     “NTI-NY” means National Title Insurance of New York, Inc., a New York
insurance company.
     “Opinion Documents” means the Tax Opinion and representation letters
referred to therein.
     “Other Tax Group” means either the FIS Group if the LPS Group is the Tax
Group or the LPS Group if the FIS Group is the Tax Group.
     “Post-Distribution Period” means any Taxable Period beginning after the
Distribution Date and, in the case of any Taxable Period that begins before and
ends after the Distribution Date, that part of the Taxable Period that begins at
the beginning of the day after the Distribution Date.
     “Pre-Distribution Period” means any Taxable Period that ends on or before
the Distribution Date and, in the case of any Taxable Period that begins before
and ends after the Distribution Date, that part of the Taxable Period through
the close of the Distribution Date.
     “Preliminary Transactions” means the transactions described in Schedule II
to this Agreement.

5



--------------------------------------------------------------------------------



 



     “Private Letter Ruling” means the private letter ruling issued by the
Service to FIS that addresses, inter alia, the tax consequences of the
Contribution, Distribution, and Debt Exchange.
     “Referee” has the meaning set forth in Section 8.5(c) of this Agreement.
     “Ruling Documents” means the Private Letter Ruling, plus all of the
materials submitted to the Service in connection with obtaining such ruling.
     “Section 355 Tax Treatment” has the meaning set forth in Section 5.1(a) of
this Agreement.
     “Separate Return” means any Tax Return other than a Consolidated Return or
a Combined Return.
     “Separate Tax” means any Tax incurred by an entity that is not a Federal
Income Tax required to be shown on a Consolidated Return and is not a Combined
State/Local Tax required to be shown on a Combined Return.
     “Service” means the Internal Revenue Service.
     “Steering Committee” has the meaning set forth in Section 8.5(a) of this
Agreement.
     “Tax” means any net income, gross income, gross receipts, alternative or
add-on minimum, sales, use, ad valorem, franchise, profits, license,
withholding, payroll, employment, excise, transfer, recording, severance, stamp,
occupation, premium, property, environmental, estimated, custom duty, or other
tax, governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest and any penalty, addition to Tax or additional amount
imposed by a Tax Authority.
     “Tax Authority” means any governmental authority or any subdivision,
agency, commission or authority thereof or any quasi-governmental or private
body having jurisdiction over the assessment, determination, collection, or
imposition of any Tax (including the Service).
     “Tax Benefit” means a decrease in the Tax liability of a taxpayer (or of
the consolidated, combined, or unitary group of which it is a member) for any
Taxable Period. Except as otherwise provided in this Agreement, a Tax Benefit
shall be deemed to have been realized or received from a Tax Item in a Taxable
Period only if and to the extent that the Tax liability of the taxpayer (or of
the consolidated, combined, or unitary group of which it is a member) for such
period, after taking into account the effect of the Tax Item on the Tax
liability of such taxpayer (or of the consolidated, combined, or unitary group
of which it is a member) in the current period and all prior periods, is less
than it would have been if such Tax liability were determined on a consistent
basis without regard to such Tax Item, taking into account the principles of
Schedule I.

6



--------------------------------------------------------------------------------



 



     “Tax Detriment” means an increase in the Tax liability of a taxpayer (or of
the consolidated, combined, or unitary group of which it is a member) for any
Taxable Period. Except as otherwise provided in this Agreement, a Tax Detriment
shall be deemed to have been realized or received from a Tax Item in a Taxable
Period only if and to the extent that the Tax liability of the taxpayer (or of
the consolidated, combined, or unitary group of which it is a member) for such
period, after taking into account the effect of the Tax Item on the Tax
liability of such taxpayer (or of the consolidated, combined, or unitary group
of which it is a member) in the current period and all prior periods, is more
than it would have been if such Tax liability were determined on a consistent
basis without regard to such Tax Item, taking into account the principles of
Schedule I.
     “Tax Group” means either the FIS Group or the LPS Group, as the context
dictates.
     “Tax Group Parent” means either FIS, if the FIS Group is the Tax Group, or
LPS, if the LPS Group is the Tax Group.
     “Tax Item” means any item of income, gain, loss, deduction or credit, or
other attribute that may have the effect of increasing or decreasing any Tax.
     “Tax Losses” means all fees and costs (including reasonable outside
professional fees and costs incurred in connection with a Contest) that directly
result from, or relate to, Taxes.
     “Tax Opinion” means the tax opinion that Deloitte Tax LLP will deliver
pursuant to Section 5.7 of the Distribution Agreement.
     “Tax Return” means any return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, amended Tax return, claim
for refund or declaration of estimated Tax) supplied to, or filed with, a Tax
Authority in connection with the determination, assessment, or collection of any
Tax or the administration of any laws, regulations, or administrative
requirements relating to any Tax, including where permitted or required any Tax
return filed on a consolidated, combined, unitary or other similar basis.
     “Tax Settlement” shall have the meaning set forth in Section 6.4(b) of this
Agreement.
     “Tax Sharing Agreement” means any tax sharing agreements, arrangements,
policies or guidelines, formal or informal, express or implied, which may exist
between the members of an affiliated group.

7



--------------------------------------------------------------------------------



 



     “Taxable Period” means, with respect to any Tax, the period for which the
Tax is reported as provided under the Code or any other applicable Tax laws.
     “Transactions” means the Contribution, Distribution, Debt Exchange, and
Preliminary Transactions.
     “Treasury Regulations” means the final and temporary Tax regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of successor regulations).
SECTION 2. TAX RETURNS, TAX SHARING PAYMENTS AND
GENERAL TAX ADMINISTRATIVE MATTERS.

2.1   Agent for the LPS Group.

  (a)   LPS (on behalf of itself and each member of the LPS Group) hereby
authorizes and designates FIS and such other FIS Group member as may be
appropriate as its agent for the purpose of taking any and all actions necessary
or incidental to the filing of any FIS Return and, except as otherwise provided
herein, for the purpose of making payments to, or collecting refunds from, any
Tax Authority in respect of a FIS Return.     (b)   FIS (on behalf of itself and
each member of the FIS Group) hereby authorizes and designates LPS and such
other LPS Group member as may be appropriate as its agent for the purpose of
taking any and all actions necessary or incidental to the filing of any LPS
Return and, except as otherwise provided herein, for the purpose of making
payments to, or collecting refunds from, any Tax Authority in respect of a LPS
Return.

2.2   Filing of Returns.

  (a)   FIS shall prepare (or cause to be prepared) in a manner consistent with
past practice and shall timely file (or cause to be timely filed) all FIS
Returns required to be filed prior to the Distribution Date and LPS Returns
required to be filed prior to the Distribution Date.     (b)   FIS shall prepare
(or cause to be prepared) in a manner consistent with past practice and shall
timely file (or cause to be timely filed) all FIS Returns that are required to
be filed after the Distribution Date.     (c)   LPS shall prepare (or cause to
be prepared) in a manner consistent with past practice and shall timely file (or
cause to be timely filed) all LPS Returns required to be filed after the
Distribution Date.     (d)   At least 45 days before the due date (including
extensions) of any Consolidated Return or any Filing Party Combined Return that
includes any Non-Filing Group

8



--------------------------------------------------------------------------------



 



      company and from time to time as reasonably requested thereafter, the
Non-Filing Party shall provide to the Filing Party all information relating to
the Non-Filing Group necessary to prepare the Tax Returns described in this
Section 2.2. Such information will be prepared in a manner consistent with past
practices at the expense of the Non-Filing Party. At least 2 weeks prior to
filing, such Consolidated Return or Filing Party Combined Return shall be
provided to the Non-Filing Party for review and approval, which approval shall
not be unreasonably withheld. If the Non-Filing Party proposes an adjustment to
any Non-Filing Party item on any Consolidated Return or Filing Party Combined
Return, and the Filing Party declines to accept such proposal, then the parties
shall resolve their disagreement in accordance with Section 8.5 of this
Agreement; provided, however, that if such dispute is not settled prior to the
filing date of such return, then the return may be filed without taking the
Non-Filing Party’s proposal into account but the amount payable pursuant to this
Agreement pending the determination under Section 8.5 will be determined as if
such proposal was accepted; provided further, that if it is ultimately concluded
that the Filing Party was reasonable in rejecting such proposal, the Non-Filing
Party shall promptly pay with interest, as provided in Section 4.3, all amounts
not yet paid that would have been required to be paid had the amounts required
to be paid been calculated without taking such proposal into account.   (e)  
Any disagreements with regard to any matters covered by this Section 2.2 shall
be resolved in accordance with Section 8.5 of this Agreement.

2.3   Amended Returns.

  (a)   The Filing Party shall not file (or cause to be filed), without the
prior written consent of the Non-Filing Party (which consent shall not be
unreasonably withheld), any amended Consolidated Return or amended Combined
Return which includes any member of the Non-Filing Group if such return would
result in a Tax Detriment to any member of the Non-Filing Group for any Taxable
Period. The consent of the Non-Filing Party shall not be required if the Filing
Party reimburses the Non-Filing Party for any such Tax Detriment. In the event
of disagreement over whether consent is required or is being unreasonably
withheld, the parties shall resolve their disagreement in accordance with
Section 8.5 of this Agreement.     (b)   The Filing Party, upon receipt of a
written request by the Non-Filing Party, shall file an amended Consolidated
Return or amended Combined Return which includes any member of the Non-Filing
Group if such return would result in a Tax Benefit to any member of the
Non-Filing Group for any Taxable Period; provided, however, that if such amended
Consolidated Return or such amended Combined Return results in a Tax Detriment
to any member of the Filing Group, it shall be filed only upon the written
consent of the Filing Party (which consent shall not be unreasonably withheld)
unless the Non-Filing Party agrees to reimburse the Filing Group for any such
Tax Detriment. In the event of disagreement over whether consent is required or
is being unreasonably withheld, the parties shall resolve their disagreement in
accordance with Section 8.5 of this Agreement.

9



--------------------------------------------------------------------------------



 



2.4   Payment of Taxes.

  (a)   LPS shall pay (or cause to be paid) to the appropriate Tax Authority all
Taxes, if any, for Tax Returns which it is required to file (or caused to be
filed) pursuant to 2.2(c) of this Agreement.     (b)   FIS shall pay (or cause
to be paid) to the appropriate Tax Authority all Taxes, if any, for Tax Returns
which it is required to file (or caused to be filed) pursuant to Section 2.2
(a) and (b) of this Agreement.     (c)   In no event shall LPS’s obligations to
pay, or cause to be paid, Taxes in accordance with Section 2.4(a) of this
Agreement relieve FIS from any of the obligations imposed on it under Sections 4
and 5 of this Agreement to indemnify or provide reimbursement for Taxes paid
after the Distribution Date.     (d)   In no event shall FIS’s obligations to
pay, or cause to be paid, Taxes in accordance with Section 2.4(b) of this
Agreement relieve LPS from any of the obligations imposed on it under Sections 4
and 5 of this Agreement to indemnify or provide reimbursement for Taxes paid
after the Distribution Date.

2.5   Treatment of Prior Tax Sharing Agreements.

  (a)   Except as otherwise provided in this Agreement, any Tax Sharing
Agreements that may exist between any LPS Group company, on the one hand, and
the FIS Group or any FIS Group company, on the other hand, shall terminate, and
any obligations under any such agreements or arrangements shall be cancelled, as
of the Distribution Date, without any payment by any party thereto.     (b)  
Notwithstanding any other provision in this Agreement, the Tax Sharing Agreement
between FIS and NTI-NY shall remain in effect, with respect to any period of
time during the tax year in which termination occurs, for which the income of
the NTY-NY must be included in the FIS Consolidated Return. LPS will take all
steps, as quickly as is reasonably possible, to ratify the Tax Sharing Agreement
between LPS and NTI-NY, to make all required regulatory filings, and to obtain
all necessary approvals.

2.6   Tax Return Treatment to Reflect Private Letter Ruling and Tax Opinion.    
  All Tax Returns filed pursuant to this Section 2 after the Distribution Date
shall be prepared on a basis consistent with the rulings obtained from the
Service in the Private Letter Ruling and the Tax Opinion (in the absence of a
relevant change in law or circumstances).

10



--------------------------------------------------------------------------------



 



SECTION 3. ALLOCATION OF CERTAIN TAX ITEMS.

3.1   Carryforwards and Carrybacks.

  (a)   The Filing Party shall notify the Non-Filing Party of any consolidated
or combined carryover item which may be partially or totally attributed to and
carried over by any member of the Non-Filing Group and will notify the
Non-Filing Party of subsequent adjustments which may affect such carryover item.
    (b)   Notwithstanding any other provision of this Agreement, the Non-Filing
Party shall not be required to make any election under section 172(b)(3) of the
Code, or any similar provision of any state or local Tax law, to relinquish any
right to carryback net operating losses. Upon a request by the Non-Filing Party,
the Filing Party shall be required to include on an amended Consolidated Return
or Combined Return that includes any member of the Non-Filing Group any net
operating losses of any such member of the Non-Filing Group arising in a
Post-Distribution Period to the extent allowed under the Tax Law; and the
Non-Filing Party shall be entitled to any payment with respect to such
carryforward or carryback; provided, however, that if the Filing Party incurs a
Tax Detriment related to the inclusion of such net operating losses on the
Consolidated Return or Combined Return, the Non-Filing Party shall indemnify the
Filing Party for the amount of such Tax Detriment.

3.2   Refunds.       Any refund of Taxes resulting from an adjustment made to a
Tax Return that includes one or more LPS Group companies on the one hand, and
FIS Group companies on the other, shall be allocated in a manner such that a
party responsible for indemnification of a Tax liability for a particular
Taxable Period pursuant to either Section 4 or Section 5 of this Agreement will
be entitled to any refunds with respect to such Tax for such Taxable Period,
except as provided in Section 3.1.

SECTION 4. GENERAL TAX INDEMNIFICATION PROVISIONS

4.1   General Indemnification.

  (a)   After the Distribution Date, FIS shall indemnify and hold harmless, on
an After-Tax Basis, LPS and each other member of the LPS Group against any and
all Taxes (i) with respect to any FIS Return, except to the extent that any
member of the LPS Group or any income, profits or gains of any of the Dissolving
Companies or any of the Merged Companies caused an increase in the Tax liability
on the Tax Return; (ii) with respect to any LPS Return, to the extent that any
member of the FIS Group caused an increase in the Tax liability on the Tax
Return; and (iii) with respect to any FIS Group company for which any LPS Group
company may be liable under section 1.1502-6 of the Treasury Regulations, or any
successor provision thereto, or any provision of state or local law comparable
thereto.

11



--------------------------------------------------------------------------------



 



  (b)   After the Distribution Date, LPS will indemnify and hold harmless on an
After-Tax Basis FIS and each other member of the FIS Group against any and all
Taxes (i) with respect to any LPS Return, except to the extent that any member
of the FIS Group caused an increase in the Tax liability on the Tax Return;
(ii) with respect to any FIS Return, to the extent that any member of the LPS
Group or any income, profits and gains of any of the Dissolving Companies or any
of the Merged Companies caused an increase in the Tax liability on the Tax
Return; and (iii) with respect to any LPS Group company for which any FIS Group
company may be liable under section 1.1502-6 of the Treasury Regulations, or any
successor provision thereto, or any provision of state or local law comparable
thereto.     (c)   If a party is entitled to indemnification for Taxes under
this Section 4.1, such party shall also be entitled to indemnification for any
Tax Losses incurred in connection with any such Taxes.     (d)   To the extent
of any inconsistency in the indemnification for Taxes provided by this
Section 4.1 and the indemnification for Taxes arising out of the Transactions
provided by Section 5 of this Agreement, the provisions of Section 5 of this
Agreement shall control. For the avoidance of doubt, if the FIS Group or the LPS
Group incurs a Tax which is subject to indemnification under more than one
section of this Agreement, the Indemnitee shall only be entitled to recover the
amount of such Tax once so as to avoid duplicate recoveries of any such amounts.

4.2   Allocation and Attribution of Taxes.

  (a)   In the case of Taxes arising in a Taxable Period that includes, but does
not end on, the Distribution Date, the allocation of Taxes between the
Pre-Distribution Period and the Post-Distribution Period shall be governed by
Paragraph 5 of Schedule I.     (b)   The determination of whether a company
caused an increase in the Tax liability of a Consolidated Return or Combined
Return shall be governed by Schedule I.

4.3   Indemnity Payments.

  (a)   Except as otherwise provided under this Agreement, to the extent that
any party has an indemnification or payment obligation to another party pursuant
to this Agreement, the Indemnitee shall provide the Indemnifying Party with its
calculation of the amount of such obligation. Such calculation shall provide the
Indemnifying Party sufficient detail to permit the Indemnifying Party to
reasonably understand the calculations and the existence and correct amount of
the Indemnified Liability. All indemnification payments shall be made to such
Indemnitee within thirty (30) days after delivery by the Indemnitee to the

12



--------------------------------------------------------------------------------



 



      Indemnifying Party of written notice of a payment, or, if such Indemnified
Liability is contested pursuant to Section 6.2 of this Agreement, within thirty
(30) days of the incurrence of such an amount based on a Final Determination,
together with a computation of the amounts due. Any disputes with respect to
indemnification payments shall be resolved in accordance with Section 8.5 of
this Agreement. In the event of such dispute, any payment of an Indemnified
Liability shall be made within thirty (30) days of the date of the resolution of
such dispute under Section 8.5 of this Agreement.     (b)   Any payment required
under this Agreement in an amount in excess of one million dollars ($1,000,000)
shall be made by electronic funds transfer of immediately available funds.    
(c)   Notwithstanding any other provision of this Agreement, no payment of an
Indemnified Liability shall be required under this Section 4 to the extent it is
duplicative of any payment made pursuant to any other provision of this
Agreement and any such payment shall be made as required by such other
provision.

4.4   Interest.       Payments pursuant to this Agreement that are not made
within the period prescribed shall bear interest for the period from and
including the date immediately following the last date of the prescribed period
through and including the date of payment at a per annum rate equal to the rate
provided under section 6621(c) of the Code. Such interest will be payable at the
same time as the payment to which it relates and will be calculated on the basis
of a year of 365 days and the actual number of days for which due.

SECTION 5. TRANSACTION TAX TREATMENT
AND INDEMNIFICATION PROVISIONS

5.1   Representations, Covenants, and Agreements.

  (a)   The parties expressly agree for all purposes to treat the Distribution
as a tax-free distribution under section 355 and related sections of the Code,
including section 361(c) of the Code (“Section 355 Tax Treatment”).     (b)  
Each of FIS and LPS expressly agrees (i) to comply (and to cause each of its
Affiliated Companies to comply) with the representations set forth in the Ruling
Documents and the Opinion Documents to the extent that the representations made
therein are descriptive of such party, (ii) not to take (and to cause each of
its Affiliated Companies not to take) any action within its control that would
cause the Section 355 Tax Treatment not to apply (except where such action is
required by law), and (iii) to take (and to cause each of its Affiliated
Companies to take) any and all actions reasonably available to such party (or
Affiliated Company), and to cooperate with the other parties, to support and
defend the Section 355 Tax Treatment.

13



--------------------------------------------------------------------------------



 



  (c)   FIS (on behalf of itself and all other members of the FIS Group) hereby
represents and warrants that it has reviewed the information and representations
made in the Ruling Documents and the Opinion Documents, and to its knowledge,
all of such information and representations are true, correct, and complete in
all material respects to the extent descriptive of or otherwise relating to FIS
or any member of the FIS Group.     (d)   LPS (on behalf of itself and all other
members of the LPS Group) hereby represents and warrants that it has reviewed
the information and representations made in the Ruling Documents and the Opinion
Documents, and to its knowledge, all of such information and representations are
true, correct, and complete in all material respects to the extent descriptive
of or otherwise relating to LPS or any member of the LPS Group.

5.2   Special Restrictions.

  (a)   LPS shall not take any action within its control, and shall cause all
other members of the LPS Group to refrain from taking any action within their
control, which would result in a direct or indirect Acquisition (taking into
account the stock aggregation and attribution rules of section 355(e)) by one or
more persons in the two-year period following the Distribution Date.     (b)  
LPS (on behalf of itself and all other members of the LPS Group) hereby confirms
and agrees that (i) neither LPS nor any other member of the LPS Group will,
directly or indirectly, pre-pay, pay down, redeem, retire, or otherwise acquire,
however effected, any of the LPS Securities prior to its stated maturity, other
than through scheduled amortization payments and any mandatory prepayment amount
made in accordance with the terms of the LPS Securities; and (ii) neither LPS
nor any member of the LPS Group will take or permit to be taken any action at
any time, including, without limitation, any modification to the terms of any of
the LPS Securities, that could jeopardize, directly or indirectly, the
qualification, in whole or in part, of any of the LPS Securities as “securities”
within the meaning of section 361(c) of the Code.     (c)   The transactions
described in Subsections (a) and (b) of Section 5.2 shall be referred to a “LPS
Capital Transactions.” The restrictions on LPS Capital Transactions shall not
apply if the LPS Capital Transaction Process is satisfied. As used herein, the
“LPS Capital Transaction Process” shall be satisfied if all the following
requirements are satisfied:

  i.   LPS notifies FIS of the proposed LPS Capital Transaction;

14



--------------------------------------------------------------------------------



 



  ii.   LPS obtains either (a) an opinion of a nationally recognized law firm or
accounting firm to the effect that such LPS Capital Transaction would not cause
the Transactions to be taxable, in whole or in part, or (b) the written consent
of FIS’s General Counsel or senior tax officer; and     iii.   LPS provides a
copy of the opinion or consent described in Section 5.2(c)(ii) of this Agreement
to FIS.

5.3   Indemnification for Transaction Taxes and Adverse Consequences

  (a)   Notwithstanding whether any action is permitted or consented to
hereunder and notwithstanding anything else to the contrary contained herein,
LPS shall indemnify and hold harmless FIS from and against, and will reimburse
FIS for all Taxes and Adverse Consequences arising out of, based upon or
relating or attributable to (i) any breach of or inaccuracy in any
representation, covenant or obligation of any member of the LPS Group under
Section 5.1 or 5.2 of this Agreement or (ii) the Transactions to the extent such
Taxes or Adverse Consequences arise as a result of any action taken by LPS or
any member of the LPS Group (other than the repayment of the LPS Securities
prior to the stated maturity in accordance with the terms of the LPS Securities)
following the Distribution and, in the case of Adverse Consequences, arise as a
result of the imposition of Taxes on FIS, LPS or the FIS stockholders. For the
avoidance of doubt, LPS shall not be relieved of its obligations under this
Section 5.3(a) merely because it has satisfied the LPS Capital Transactions
Process.     (b)   Notwithstanding whether any action is permitted or consented
to hereunder and notwithstanding anything else to the contrary contained herein,
FIS shall indemnify and hold harmless LPS, on an After-Tax Basis, from and
against, and will reimburse LPS for all Taxes and Adverse Consequences arising
out of, based upon or relating or attributable to (i) any breach of or
inaccuracy in any representation, covenant or obligation of any member of the
FIS Group under Section 5.1 or 5.2 of this Agreement or (ii) the Transactions to
the extent such Taxes or Adverse Consequences arise as a result of any action
taken by FIS or any member of the FIS Group following the Distribution and, in
the case of Adverse Consequences, arise as a result of the imposition of Taxes
on FIS, LPS or the FIS stockholders.

5.4   Indemnification Payments.       The payments of any indemnification
required under this Section 5 shall be made in accordance with the terms of
Sections 4.3 and 4.4 of this Agreement.

15



--------------------------------------------------------------------------------



 



SECTION 6. AUDITS AND CONTEST RIGHTS.

6.1   Notice.       If, after the Distribution Date, any member of a Tax Group
receives written notice of, or relating to, an Audit from a Tax Authority that
asserts, proposes or recommends a deficiency, claim or adjustment that, if
sustained, could result in Taxes for which any member of the Other Tax Group is
responsible under this Agreement, then the Tax Group Parent of the Tax Group
receiving such notice shall provide or cause to be provided a copy of such
notice to the Other Tax Group promptly thereafter, but, in any case, within ten
(10) Business Days of receipt thereof. Each Tax Group Parent shall forward or
cause to be forwarded to the Other Tax Group relevant portions of any reports or
other communications which relate to such matters.

6.2   Contests.

  (a)   Except as otherwise provided in this Agreement, the respective Filing
Party shall have the right to control, contest, and represent the interest of
any FIS Group company or any LPS Group company in any Contest relating to any
Tax Return described in Section 2.2 or 2.3 of this Agreement (other than a Tax
Return described in Section 6.2(b) or (c) of this Agreement) and, subject to
Section 6.4(b) of this Agreement, to resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any such Contest. The Filing Party’s rights shall extend to any matter
pertaining to the management and control of an Audit, including execution of
waivers, choice of forum, scheduling of conferences and the resolution of any
Tax Item.     (b)   Except as otherwise provided herein, after the date of
execution of this Agreement, in the case of a Contest that relates to a Tax
Return for a Taxable Period beginning before the Distribution Date (or any item
relating thereto or reported thereon) which would give rise to an
Indemnification Liability under this Agreement, of an Indemnifying Party that is
not the Filing Party with respect to such Tax Return, the Indemnifying Party
shall have the right at its expense to participate in and control the conduct of
such Contest. If the Indemnifying Party does not assume the defense of any such
Contest for a Pre-Distribution Period, the Filing Party may defend the same in
such manner as it may deem appropriate, including, but not limited to, settling
such Contest after giving ten (10) Business Days’ prior written notice to the
Indemnifying Party setting forth the terms and conditions of settlement. In the
event of a Contest covered by the first sentence of this paragraph that involves
issues (i) relating to a potential adjustment for which the Indemnifying Party
has liability and (ii) that are required to be dealt with in a proceeding that
also involves separate issues relating to a potential adjustment for which any
Indemnitee would be liable, the Indemnitee shall have the right at its expense
to control the Contest but only with respect to the latter issues.

16



--------------------------------------------------------------------------------



 



  (c)   With respect to a Contest involving an issue for which both (i) any FIS
Group company and (ii) any LPS Group company could be liable, both parties may
participate in the Contest, and the Contest may be controlled by that party
which would bear the burden of the greater portion of the sum of the adjustment
and any corresponding adjustments that may reasonably be anticipated for future
Taxable Periods. The principle set forth in the immediately preceding sentence
shall govern also for purposes of deciding any issue that must be decided
jointly (including, without limitation, choice of judicial forum) in situations
in which separate issues are otherwise controlled under this Section 6.2 by FIS
or by LPS.     (d)   The party that is controlling any Contest pursuant to
Sections 6.2(b) and (c) of this Agreement (the “Controlling Party”):

  (i)   in the case of any material correspondence or filing submitted to the
Tax Authority or any judicial authority that relates to the merits of the
deficiency, claim or adjustment that is the subject of such Contest shall
(A) reasonably in advance of such submission, but subject to applicable time
constraints imposed by such Tax Authority or judicial authority, provide the
other party (the “Non-Controlling Party”) with a draft copy of the portion of
such correspondence or filing that relates to such deficiency, claim or
adjustment, (B) incorporate, subject to applicable time constraints imposed by
such Tax Authority or judicial authority, the Non-Controlling Party’s reasonable
comments and changes on such draft copy of such correspondence or filing, and
(C) provide the Non-Controlling Party with a final copy of the portion of such
correspondence or filing that relates such deficiency, claim or adjustment; and
    (ii)   shall provide the Non-Controlling Party with notice reasonably in
advance of, and the Non-Controlling Party shall have the right to attend, any
meetings with the Tax Authority (including meetings with examiners) or hearings
or proceedings before any judicial authority to the extent they relate to the
deficiency, claim or adjustment that is the subject of such Contest.

6.3   Judicial Appeals.       In the event that a judgment of the United States
Tax Court or other court of competent jurisdiction results in an adverse
determination with respect to a matter described in Sections 6.2(b) and (c) of
this Agreement, then, subject to Section 6.4(b):

  (a)   In the case of an appeal of an adverse determination, which involves no
material issues other than matters for which the Non-Filing Party would be the
Indemnifying Party pursuant to this Agreement, the Non-Filing Party shall have
the right to cause the Filing Party to appeal from such adverse determination.

17



--------------------------------------------------------------------------------



 



  (b)   In the case of an appeal of any other adverse determination which
involves material issues other than those for which the Non-Filing Party would
be the Indemnifying Party pursuant to this Agreement and the Filing Party
determines not to appeal such adverse determination, the Non-Filing Party shall
have the right to cause the Filing Party to appeal from such adverse
determination if the Non-Filing Party delivers to the Filing Party an opinion
from an independent tax counsel or accountant selected by the Non-Filing Party
and reasonably acceptable to the Filing Party that it is more likely than not
that such appeal will succeed and the amount in controversy exceeds $100,000.
The Filing Party shall give written notice to the Non-Filing Party of its
determination of whether to appeal an adverse determination pursuant to this
Section 6.3(b) not less than 20 days prior to any applicable filing deadline.  
  (c)   In the case of an adverse determination which involves matters for which
the Filing Party would be the Indemnifying Party pursuant to this Agreement and,
within such determination, material matters for which the Non-Filing Party would
be the Indemnifying Party pursuant to this Agreement were favorably disposed,
the Non-Filing Party shall have the right to prevent the Filing Party from
appealing from such adverse determination unless the Filing Party delivers to
the Non-Filing Party an opinion from an independent tax counsel selected by the
Filing Party and reasonably acceptable to the Non-Filing Party that it is more
likely than not that such appeal will succeed.     (d)   If the Non-Filing Party
causes the Filing Party to appeal any adverse determination pursuant to this
Section 6.3, the Non-Filing Party shall pay the reasonable costs, including
legal fees, of the Filing Party incurred in such appeal.

6.4   Limitations.

  (a)   The Non-Filing Party shall have a right to contest any deficiency, claim
or adjustment in accordance with Section 6.2 of this Agreement only if:

  (i)   within thirty (30) Business Days of a reasonable request by the Filing
Party, the Non-Filing Party delivers to the Filing Party a written opinion of a
nationally recognized tax attorney or tax accountant that is a member of a
recognized law firm or accounting firm, to the effect that the Non-Filing
Party’s position with respect to such deficiency, claim or adjustment is
supported by a reasonable basis (within the meaning of section 1.6662-3(b)(3) of
the Treasury Regulations); provided that this Section 6.4(a)(i) shall not apply
to with respect to positions relating to the Tax consequences of the
Distribution.     (ii)   the Non-Filing Party has agreed to be bound by a Final
Determination of such deficiency, claim or adjustment;

18



--------------------------------------------------------------------------------



 



  (iii)   the Non-Filing Party has agreed to pay, and is currently paying, all
reasonable costs and expenses incurred by the Filing Party to contest such
deficiency, claim or assessment including reasonable outside attorneys’,
accountants’ and investigatory fees and disbursements to the extent such costs
relate to the issue being contested by the Non-Filing Party;     (iv)   the
Non-Filing Party shall have advanced to the Filing Party, on an interest-free
basis (and with no additional net after-tax cost to the Filing Party), the
amount of Tax in controversy (but not in excess of the lesser of (A) the amount
of Tax for which the Non-Filing Party could be liable under this Agreement or
(B) the amounts actually expended by the Filing Party for this item) to the
extent necessary for the contest to proceed in the forum selected by the
Controlling Party; and     (v)   the Non-Filing Party shall have provided to the
Filing Party all documents and information, and shall have made available
employees and officers of the Non-Filing Party, as have been reasonably
requested by the Filing Party in contesting such deficiency, claim or
adjustment.

  (b)   The Filing Party shall not settle, compromise or otherwise resolve any
Tax matter relating to Taxes with respect to a Pre-Distribution Period (a “Tax
Settlement”) without the prior written consent of the Non-Filing Party (which
consent shall not be unreasonably withheld) if such Tax Settlement is reasonably
likely to materially increase the Tax paid by the Non-Filing Party with respect
to any Tax not subject to indemnification under this Agreement; provided,
however, that in the event that the Non-Filing Party does not consent and the
Filing Party reasonably believes that the withholding of consent was
unreasonable, or the Filing Party reasonably believes that no consent of the
Non-Filing Party is required, the parties shall resolve their disagreement in
accordance with Section 8.5 of this Agreement.     (c)   Notwithstanding any
other provision of this Section 6.4, the Filing Party may resolve, settle, or
agree to any deficiency, claim or adjustment for any Taxable Period if the
Filing Party waives its right to indemnity with respect to such Tax Item. In
such event, the Filing Party shall promptly reimburse the Non-Filing Party for
all amounts previously advanced by the Non-Filing Party to the Filing Party in
connection with such deficiency, claim or adjustment under Section 6.4(a)(iv) of
this Agreement. In addition, except with respect to settlements described in
Section 6.4(b) above, the Filing Party shall reimburse the Non-Filing Party for
any Tax Detriment that directly results from the settlement of such deficiency,
claim or adjustment. No waiver by the Filing Party under this Section 6.4(c)
with respect to any deficiency, claim or adjustment relating to any single Tax
Item, position, issue or transaction or relating to any single Tax for any one
Taxable Period shall operate as a waiver with respect to any other deficiency,
claim or adjustment.

19



--------------------------------------------------------------------------------



 



6.5   Failure to Notify.       The failure of the Filing Party promptly to
notify the Non-Filing Party of any matter relating to a particular Tax for a
Taxable Period or to take any action specified in Section 6.2 of this Agreement
shall not relieve the Non-Filing Party of any liability and/or obligation which
it may have to the Filing Party under this Agreement with respect to such Tax
for such Taxable Period except to the extent that the Non-Filing Party’s rights
hereunder are materially prejudiced by such failure and in no event shall such
failure relieve the Non-Filing Party of any other liability and/or obligation
which it may have to the Filing Party.   6.6   Remedies.       Except as
otherwise provided in this Agreement, the parties hereby agree that the sole and
exclusive remedy for a breach by the Filing Party of the Filing Party’s
obligations to the Non-Filing Party with respect to a deficiency, claim or
adjustment relating to the redetermination of a Tax Item of the Non-Filing Party
for a Taxable Period shall first be a reduction in the amount that would
otherwise be payable by the Non-Filing Party for such Taxable Period and then an
increase in amount that would otherwise be payable by the Filing Party for such
Taxable Period, in either case because of the breach. The parties further agree
that no claim against the Filing Party and no defense to the Non-Filing Party’s
liabilities to the Filing Party under this Agreement shall arise from the
resolution by the Filing Party of any deficiency, claim or adjustment relating
to the redetermination of any Tax Item of the Filing Party.

SECTION 7. COOPERATION.

7.1   Provision of Information and Documents.       FIS and LPS shall cooperate
and provide each other with all documents and information, and provide access to
employees and officers of any member of the FIS Group or the LPS Group,
respectively, as reasonably requested by the other party, on a mutually
convenient basis during normal business hours (and promptly reimburse the other
party for any out-of-pocket costs incurred by a party in providing such
cooperation) to aid the other party in preparing any Tax Return described in
Section 2.2 or 2.3 of this Agreement or to contest any Audit of any such Tax
Return or to obtain any opinion referred to in Section 5.2, including, without
limitation, the making of representations (to the extent such representations
are true) in connection with obtaining any such opinion. Such cooperation shall
include, without limitation:

  (a)   the retention and provision on reasonable request of any and all
information including all books, records, documentation or other information,
any necessary explanations of information, and access to personnel, until the
expiration of the applicable statute of limitation for additional assessments of
Tax for the Taxable Period for which such document or other information arises
(giving effect to any extension, waiver, or mitigation thereof);

20



--------------------------------------------------------------------------------



 



  (b)   within the limits otherwise set forth herein, the execution by such
party of any document that is relevant and may be necessary or helpful in
connection with any Tax Return or in connection with any Contest;     (c)   the
use of the parties’ reasonable best efforts to obtain any documentation from a
governmental authority or a third party that may be necessary or helpful in
connection with the foregoing; and     (d)   informing the other party on a
timely basis as to the status and progress of all matters related to a Contest
under Section 6.2 of this Agreement. Each party shall provide the other party,
within 10 days of the receipt thereof, with copies of all written communications
received from any Tax Authority relating to any such Contest, appropriately
redacted for any unrelated issues also discussed therein.

7.2   Special Rules Regarding Information Required for Tax Return Preparation.  
    The Non-Filing Party will provide employees or representatives of the Filing
Party responsible for preparing its Tax Returns access to any relevant
information, including any Ruling Documents, Opinion Documents, or Tax Opinion,
not in the possession of the Filing Party, as it relates to the Filing Party or
any member of the Filing Group, and will provide the Filing Party with a copy of
such relevant information to the extent that the issues discussed therein are
relevant to the Filing Party or any member of the Filing Group within a
reasonable time thereafter, but, in any case, not later than five (5) Business
Days after the receipt of a written request therefor.   7.3   Consultations With
Regard to Tax Items.       FIS and LPS shall advise and consult with each other
with respect to any Tax election or the Tax treatment of any item (including the
treatment of any item that would be affected by a proposed Tax adjustment
relating to a Consolidated Return or Combined Return which is the subject of an
Audit or investigation, or is the subject of any proceeding or litigation) which
could affect any Tax attribute of the other party or the Other Tax Group
(including, but not limited to, basis in an asset or the amount of earnings and
profits).   7.4   Limitations on Cooperation.       In the event that a Filing
Party determines that the provision of any information to any member of the
Other Tax Group could be commercially detrimental, violate any law or agreement,
or waive any privilege that may be asserted under applicable law including any
privilege arising under or relating to the attorney-client relationship
(including the attorney-client and work product privileges), the parties shall
take reasonable measures to permit the compliance with such obligations in a
manner that avoids any such harm or consequence.

21



--------------------------------------------------------------------------------



 



SECTION 8. MISCELLANEOUS.

8.1   Effectiveness.       This Agreement shall become effective as of the
Distribution Date.   8.2   Notices.       All notices and other communications
hereunder shall be in writing and hand delivered or mailed by registered or
certified mail (return receipt requested) or sent by any means of electronic
message transmission with delivery confirmed (by voice or otherwise) to the
parties at the following addresses (or at such other addresses for a party as
shall be specified by like notice) and will be deemed given on the date on which
such notice is received:

TO LPS:
Lender Processing Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention:     Richard Cox, Senior Vice President and Corporate Tax Director
With a copy to the General Counsel at the above address
TO FIS:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention:     Richard Cox, Senior Vice President and Corporate Tax Director
With a copy to the General Counsel at the above address
And to such other persons or places as each party may from time to time
designate by written notice sent as aforesaid.

8.3   Changes in Law.

  (a)   Any reference to a provision of the Code or any other Tax law shall
include a reference to any applicable successor provision or law.     (b)   If,
due to any change in applicable law or regulations or their interpretation by
any court of law or other governing body having jurisdiction subsequent to the
Distribution Date, performance of any provision of this Agreement or any
transaction contemplated thereby shall become impracticable or impossible, the
parties hereto shall use their commercially reasonable efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such provision.

22



--------------------------------------------------------------------------------



 



8.4   Consent.       Whenever this Agreement specifies that consent is not to be
unreasonably withheld, the determination shall take into account, among other
things, the relative amount of potential Tax exposure or refund involved for FIS
Group companies on the one hand and the LPS Group companies on the other hand,
and if the consent relates to bringing proceedings in one venue rather than
another, the impact on such decision on such interests of each group. Any
controversy or refusal of consent shall be resolved pursuant to Section 8.5 of
this Agreement.   8.5   Dispute Resolution.

  (a)   Amicable Resolution. FIS and LPS mutually desire that friendly
collaboration continue between them. Accordingly, they will try, and they will
cause their respective group members to try, to resolve in an amicable manner
all disagreements and misunderstandings connected with their respective rights
and obligations under this Agreement. In furtherance thereof, in the event of
any dispute or disagreement (a “Dispute”) between any FIS Group member and any
LPS Group member as to the interpretation of any provision of this Agreement (or
the performance of obligations hereunder), the matter, upon written request of
either party, will be referred for resolution to a steering committee
established pursuant to Section 7.3(a) of the Distribution Agreement (the
“Steering Committee”). The Steering Committee will have two members, one of whom
will be appointed by FIS and the other of whom will be appointed by LPS, and
each of whom shall be a senior executive of the party appointing the member. The
Steering Committee will make a good faith effort to promptly resolve all
Disputes referred to it. Steering Committee decisions will be unanimous and will
be binding on FIS and LPS. If the Steering Committee does not agree to a
resolution of a Dispute within 30 days after the reference of the matter to it,
then the parties will be free to exercise the remedies available to them under
applicable law, subject to Sections 8.5(b) and 8.5(c).     (b)   Mediation. If
the Steering Committee is unable to resolve any Dispute as contemplated by
Section 8.5(a), either FIS or LPS may demand mediation of the Dispute by written
notice to the other in which case the two parties will select a mediator within
14 days after the demand. Neither party may unreasonably withhold consent to the
selection of the mediator. Each of FIS and LPS will bear its own costs of
mediation but both parties will share the costs of the mediator equally.     (c)
  Arbitration. In the event that the Dispute is not resolved in an amicable
manner as set forth in Section 8.5(a) or through mediation pursuant to
Section 8.5(b), the latter within 30 days of the submission of the Dispute to
mediation, either party

23



--------------------------------------------------------------------------------



 



      involved in the Dispute may submit the dispute to binding arbitration
pursuant to this Section 8.5(c). All Disputes submitted to arbitration pursuant
to this Section 8.5(c) shall be resolved in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, unless either party
involved elects to utilize an independent referee (“Referee”) mutually
acceptable to the parties, in which event all references herein to the American
Arbitration Association shall be deemed modified accordingly. Expedited rules
shall apply regardless of the amount at issue. Arbitration proceedings hereunder
may be initiated by either party making a written request to the American
Arbitration Association, together with any appropriate filing fee, at the office
of the American Arbitration Association in Orlando, Florida. The arbitration
shall be by a single qualified arbitrator (“Arbitrator”) experienced in the
matters at issue, such Arbitrator to be mutually agreed upon by FIS and LPS. If
the parties fail to agree on an Arbitrator within 30 days after notice of
commencement of arbitration, the American Arbitration Association shall, upon
the request of any party to the dispute or difference, appoint the Arbitrator.
All arbitration proceedings shall be held in the city of Jacksonville, Florida
in a location to be specified by the Arbitrator (or any place agreed to by the
parties and the Arbitrator). Any order or determination of the arbitral tribunal
shall be final and binding upon the parties to the arbitration as to matters
submitted and may be enforced by any party to the Dispute in any court having
jurisdiction over the subject matter or over any of the parties. The parties
agree that the length of time to be provided in any arbitration action to
conduct discovery shall be limited to 90 days, the length of time to conduct the
arbitration hearing shall be limited to ten days (with each party having equal
time) and that the Arbitrator shall be required to render his or her decision
within 30 days of the completion of the arbitration hearing. All costs and
expenses incurred by the Arbitrator shall be shared equally by the parties. Each
party shall bear its own costs and expenses in connection with any such
arbitration proceeding. The use of any alternative dispute resolution procedures
hereunder will not be construed under the doctrines of laches, waiver or
estoppel to affect adversely the rights of either party.   (d)   Non-Exclusive
Remedy.

  i.   Nothing in this Section 8.5 shall prevent either FIS or LPS from
commencing formal litigation proceedings or seeking injunctive or similar relief
if any delay resulting from efforts to mediate such Dispute could result in
serious and irreparable injury to FIS, LPS or any member of either party’s
group.     ii.   Nothing in this Section 8.5 shall prevent either FIS or LPS
from immediately seeking injunctive or interim relief in the event of any actual
or threatened breach of any confidentiality provisions of the Distribution
Agreement. If an arbitral tribunal has not been appointed with respect to

24



--------------------------------------------------------------------------------



 



      any Dispute at the time of such actual or threatened breach, then either
party may seek such injunctive or interim relief from any court with
jurisdiction over the matter. If an arbitral tribunal has been appointed with
respect to any Dispute at the time of such actual or threatened breach, then the
parties agree to submit to the jurisdiction of the state and federal courts of
Duval County, Florida, pursuant to Section 7.2 of the Distribution Agreement,
with respect to such matter.

  (e)   Commencement of Dispute Resolution Procedure. Notwithstanding anything
to the contrary in this Agreement, FIS and LPS are the only members of their
respective group entitled to commence a dispute resolution procedure under this
Agreement, whether pursuant to this Section 8.5 or otherwise, and each party
will cause its respective group members not to commence any dispute resolution
procedure other than through such party as provided in this Section 8.5(e).

8.6   Authorization.       Each of the parties hereto hereby represents and
warrants (a) that it has the power and authority to execute, deliver and perform
this Agreement, (b) that this Agreement has been duly authorized by all
necessary corporate action on the part of each such party, (c) that this
Agreement constitutes a legal, valid and binding obligation of each such party
and (d) that the execution, delivery and performance of this Agreement by such
party does not contravene or conflict with any provision of law or of its
charter or bylaws or any agreement, instrument or order binding on such party.  
8.7   Successors.       The provisions to this Agreement shall be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.   8.8   Assignment.       Except for
assignments or transfers by operation of law, this Agreement shall not be
assignable, in whole or in part, directly or indirectly, by any party hereto
without the prior written consent of the other party hereto, which consent shall
not be unreasonably withheld, and any attempt to assign any rights or
obligations arising under this Agreement without such consent shall be void.  
8.9   Entire Agreement.       This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede all previous negotiations, commitments and writings with respect to
such subject matter.

25



--------------------------------------------------------------------------------



 



8.10   Governing Law.       This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Florida applicable to
contracts made and to be performed in the State of Florida.   8.11  
Counterparts.       This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties.   8.12   Severability.       In the
event any one or more of the provisions contained in this Agreement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.   8.13   No Third
Party Beneficiaries.       Except as otherwise provided herein, this Agreement
is solely for the benefit of the FIS Group and the LPS Group. This Agreement
should not be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, claim of action or other rights in excess of those existing
without reference to this Agreement.   8.14   Waivers.       The failure of any
party to require strict performance by any other party of any provision in this
Agreement will not waive or diminish that party’s right to demand strict
performance thereafter of that or any other provision hereof.   8.15   Setoff.  
    All payments to be made by any party under this Agreement may be netted
against payments due to such party under this Agreement, but otherwise shall be
made without setoff, counterclaim or withholding, all of which are hereby
expressly waived.   8.16   Amendments.       This Agreement may not be modified
or amended except by an agreement in writing signed by each of the parties
hereto.

26



--------------------------------------------------------------------------------



 



8.17   Schedules.       Schedules I and II shall be construed with and as an
integral part of this Agreement to the same extent as if the same had been set
forth verbatim herein.

     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed by a duly authorized officer as of the date first above written.

            FIDELITY NATIONAL INFORMATION SERVICES, INC.
            By:   /s/ Lee A. Kennedy         Lee A. Kennedy        President and
Chief Executive Officer        LENDER PROCESSING SERVICES, INC.
            By:   /s/ Jeffrey S. Carbiener         Jeffrey S. Carbiener       
President and Chief Executive Officer     

27